DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to communications filed on 01/12/2021. Claims 1-10 are pending in the instant application. Claim 1 is the sole independent claim. A Notice of Allowability and an Examiner’s Amendment follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/102,405, filed 08/13/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS
Claim 8 (Examiner’s Amendment) The notification system of claim 1 wherein the notification varies with the case group.
Claim 10 (Examiner’s Amendment) The notification system of claim 1 wherein the primary captured content results from the digital video camera frames observing a live scene.
Allowable Subject Matter
Claims 1-10 are allowed.
Prior art reference Schneiderman et al. (US 20080080743 A1) discloses “the video sources (e.g., surveillance cameras) may be distributed over a facility or site, such as an office building or a military installation. In these scenarios, the positional relationship of the cameras to the site is often known or can be determined. When this is the case, each face found in the video (taken by the installed cameras) can be associated to a position within the facility as described above. In one embodiment, the interactive interface 35 may be configured to display movements of people within the site by representing people's movements as paths visualized on two-dimensional maps of the facility. FIG. 10 shows an example of the movement visualization map 70 in the interactive graphical interface 35 according to one embodiment of the present disclosure. The movement visualization screen 70 in FIG. 10 illustrates how the movement paths of people can be visualized with respect to the map of a site. As shown in FIG. 10, the display 70 may be configured to display these paths selectively by person, video/camera source, and by time, using the selection controls 140 (which are similar to the selection controls 130 in FIG. 9). A slider bar 145 at the bottom of the movement visualization display 70 may be used to control visualization as a function of time. In the visualization map 142 of FIG. 10, movements of two people are plotted with reference to and along with the corresponding map of the site and camera locations.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…plural primary content cases with respective primary indicia stored in a digital library each primary content case associated with a case group selected from multiple case groups plural secondary content cases with respective secondary indicia stored in the digital library; 
captured content including one or more digital video camera frames with primary captured content and secondary captured content; 
a first comparison wherein primary captured content is compared with primary indicia; 
a first match exists if primary indicia of a primary content case and primary captured content contain a matched face; 
if a first match exists, a second match compares secondary captured content and secondary indicia of a secondary content case; 
and, if a second match exists, 
a notification is sent to one or more persons indicated by the case group associated with the matched primary content case.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110162064 A1	US 20140032707 A1		US 8457466 B1	US 7881505 B2
US 20160027474 A1	US 20130051756 A1
Desmond (US 11209968 B2) discloses “training a regression algorithm for use in comparing one or more facial features of a first person with one or more corresponding facial features of a second person includes analyzing a first digital photograph of the first person to determine a first set of facial feature data for a first facial feature of a face of the first person, the first set of facial feature data including a pose of the face in the first digital photograph, an area of the face in the first digital photograph, and one or more landmarks for the first facial feature in the first digital photograph, determining, based at least in part on the first set of facial feature data, a second set of facial feature data for the first facial feature of the face, analyzing a second digital photograph of the first person to determine a third set of facial feature data for the first facial feature of the face of the first person, the third set of facial feature data including a pose of the face in the second digital photograph, an area of the face in the second digital photograph, and one or more landmarks for the first facial feature of the face in the second digital photograph, determining, based at least in part on the third set of facial feature data, a fourth set of facial feature data for the first facial feature of the face, and determining a regression model for the first facial feature of the first person based on the first set of facial feature data, the second set of facial feature data, the third set of facial feature data, and the fourth set of facial feature data, wherein inputting facial feature data associated with a corresponding first facial feature of the second person into the regression model results in an output value that is indicative of a similarity between the first facial feature of the first person and the corresponding first facial feature of the second person.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665




/MIA M THOMAS/Primary Examiner
Art Unit 2665